                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   LONE STAR SILICON INNOVATIONS LLC,
                                  11                  Plaintiff,                                   No. C 17-04032 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   NANYA TECHNOLOGY CORPORATION,                               ORDER DENYING
                                       NANYA TECHNOLOGY CORPORATION, USA,                          MOTION TO DISMISS
                                  14   and NANYA TECHNOLOGY CORPORATION
                                       DELAWARE,
                                  15
                                                      Defendants.
                                  16

                                  17
                                                                               INTRODUCTION
                                  18
                                            In this patent infringement action, defendants move to dismiss under Rule 12(b)(6) for
                                  19
                                       lack of standing and excessive amendment. For the following reasons, the motion to dismiss
                                  20
                                       is DENIED.
                                  21
                                                                                  STATEMENT
                                  22
                                            The facts alleged in Lone Star’s first amended complaint are the same as those the court
                                  23
                                       of appeals relied on in Lone Star Silicon Innovations LLC v. Nanya Tech. Corp., 925 F.3d 1225
                                  24
                                       (Fed. Cir. 2019). In 2016, Advanced Micro Devices, Inc. (“AMD”), a multinational
                                  25
                                       semiconductor company based in Santa Clara “transferred” patents to plaintiff Lone Star
                                  26
                                       Silicon Innovations LLC (“Lone Star”), a nonpracticing entity with its principal place of
                                  27
                                       business in Texas. The “patent transfer agreement” gave certain rights in United States Patent
                                  28
                                   1   Nos. 6,097,061 (“the ‘061 patent”) and 6,388,330 (“the ‘330 patent”) to Lone Star, namely,

                                   2   “all right, title and interest in, to and under the Assigned Patents . . . including any and all

                                   3   inventions and discoveries claimed therein, any and all legal rights entitled by the original

                                   4   owner of the Assigned Patents and all rights of AMD to sue for past, present and future

                                   5   infringement of any and all of the Assigned Patents.” In exchange, AMD would get 35 to

                                   6   50 percent of the proceeds from Lone Star's “monetization efforts.” In re Lone Star Silicon

                                   7   Innovations LLC, 2018 WL 500258, at *1 (N.D. Cal. Jan. 20, 2018).

                                   8         Lone Star then asserted the two patents-in-suit against defendants, who moved to dismiss,

                                   9   arguing that Lone Star lacked standing. The January 2018 order noted three categories of

                                  10   plaintiffs in patent infringement actions. First, a patentee or assignee of “all legal rights” or

                                  11   “all substantial rights” under the patent can sue alone, in its own name. Second, an exclusive

                                  12   licensee or other party with exclusionary rights, but not “all substantial rights,” can sue, but
Northern District of California
 United States District Court




                                  13   only along with the patent owner. Third, a party that holds “less than all substantial rights to

                                  14   the patent” and lacks exclusionary rights cannot sue or even participate alongside the patent

                                  15   owner as a party to an infringement action. Id. at *2 (citations omitted).

                                  16         Lone Star argued that it had standing under the first category, since the transfer

                                  17   agreement vested it with “all right, title and interest in, to and under the Assigned Patents.”

                                  18   But, the transfer agreement restricted Lone Star’s rights in important ways. Notably,

                                  19   Section 6.2(f) limited Lone Star’s ability to enforce the patents-in-suit to specific “Unlicensed

                                  20   Third Party Entities,” and AMD retained the power to neutralize Lone Star’s enforcement

                                  21   actions by sublicensing any of Lone Star’s or AMD’s potential targets. Section 2.6 further

                                  22   restricted Lone Star’s transfer of any rights without AMD’s “written consent.” Thus, this

                                  23   Court granted defendants’ motion to dismiss for lack of standing. Id. at *1–2 (citations

                                  24   omitted).

                                  25         On appeal, the court of appeals agreed that Lone Star lacked “all substantial rights”

                                  26   in the patents-in-suit but nevertheless vacated and remanded the action, holding that Lone Star

                                  27   appeared to fall in the second category because it had “adequately alleged” possession of

                                  28   infringed rights, and had standing to sue even if it could not proceed alone. So, the court
                                                                                         2
                                   1   of appeals held, Lone Star must be given an opportunity to join AMD as a necessary party.

                                   2   Lone Star, 925 F.3d at 1234, 1236. On remand, a September 2019 order gave Lone Star leave

                                   3   to amend solely to add AMD (Dkt. No. 115). Lone Star then filed its amended complaint,

                                   4   reasserting the two patents-in-suit, alleging that Lone Star is AMD’s “exclusive licensee” and

                                   5   thus has standing under the second category, so long as it joins AMD (Amd. Compl. ¶ 30).

                                   6   The amended complaint also dropped a claim under the ‘330 patent. Lone Star served and

                                   7   named AMD as a defendant, and in its answer, AMD admitted it has “declined to join this

                                   8   lawsuit as a voluntary plaintiff” (Ans. at ¶ 8). Still, the amended complaint alleges that

                                   9   AMD should be joined under Rule 19(a)(2). Defendants move to dismiss again, arguing

                                  10   that (1) Lone Star does not have standing under the second category; (2) AMD cannot be

                                  11   involuntarily joined under Rule 19(a)(2); and (3) Lone Star improperly dropped a ‘330 claim.

                                  12   This order follows full briefing and oral argument.
Northern District of California
 United States District Court




                                  13                                                   ANALYSIS

                                  14         The court of appeals recognized three general categories of plaintiffs in patent

                                  15   infringement actions:

                                  16                 First, a patentee, i.e., one with “all rights or all substantial rights”
                                                     in a patent, can sue in its own name. Second, a licensee with
                                  17                 “exclusionary rights” can sue along with the patentee. And,
                                                     finally, a licensee who lacks exclusionary rights has no authority
                                  18                 to assert a patent (even along with the patentee).
                                  19         Lone Star, 925 F.3d at 1228 (internal citations omitted). The parties agree that Lone Star

                                  20   does not possess “all rights or all substantial rights” in the patents-in-suit, rendering the first

                                  21   category inapplicable. Defendants dispute Lone Star’s allegation that it falls under the second

                                  22   category, however.

                                  23         In the immediate action, we are dealing with the same patent transfer agreement that the

                                  24   court of appeals considered in Lone Star. The court of appeals decided that this patent transfer

                                  25   agreement transferred enough rights to qualify under the second category, provided that AMD

                                  26   could be made a party under Rule 19. Id. at 1235–36. AMD has been served and has

                                  27   answered and is thus a party.

                                  28
                                                                                          3
                                   1         There is one problem, however. When Lone Star filed its amended complaint, it named

                                   2   and served AMD as a defendant, rather than a co-plaintiff (Dkt. No. 119). In its answer, AMD

                                   3   admitted that it “declined to join this lawsuit as a voluntary plaintiff” (Ans. at ¶ 8). But, for

                                   4   Lone Star to have standing to assert the patents-in-suit, AMD must be a co-plaintiff.

                                   5         Courts in the Ninth Circuit are not bound by the “complaint’s alignment of the parties”

                                   6   but instead “have broad authority to look beyond the pleadings, and arrange — or realign —

                                   7   the parties according to their sides in the dispute.” Scotts Co. Ltd. Liab. Co. v. Seeds, Inc.,

                                   8   688 F.3d 1154, 1156–57 (9th Cir. 2012) (internal quotations and citations omitted). Moreover,

                                   9   the Supreme Court has expressly instructed that “if the owner of a patent, being within the

                                  10   jurisdiction, refuses or is unable to join an exclusive licensee as co-plaintiff, the licensee may

                                  11   make him a party defendant by process and he will be lined up by the court in the party

                                  12   character which he should assume.” Indep. Wireless Tel. Co. v. Radio Corp. of Am., 269 U.S.
Northern District of California
 United States District Court




                                  13   459, 468 (1926). The court of appeals in his case already held that Lone Star is an exclusive

                                  14   licensee. AMD declined to be joined voluntarily. Thus, it must be “lined up” as an

                                  15   involuntary co-plaintiff alongside Lone Star.

                                  16         AMD, no doubt, is trying to immunize itself from any sanctions should they be awarded

                                  17   against the patent owner in this case. But AMD is the one who put this project in motion and

                                  18   will now proceed at its peril for having done so, if sanctions are ever warranted.

                                  19         Finally, defendants argue that Lone Star improperly amended its complaint, which was

                                  20   supposed to be limited only to adding AMD, to drop one of the asserted claims of the

                                  21   ‘330 patent. But as Lone Star clarifies in its opposition, the dropped claim has been held

                                  22   unpatentable by the United States Patent Trial & Appeals Board (Opp. 14). Yes, the amended

                                  23   complaint went a tad beyond what the order allowed, but this further amendment will be

                                  24   allowed. (Had the claim been retained, defendants would have howled the other way).

                                  25

                                  26
                                  27

                                  28
                                                                                        4
                                   1                                           CONCLUSION

                                   2         For the reasons stated above, the motion to dismiss is DENIED. AMD is REALIGNED as a

                                   3   co-plaintiff.

                                   4

                                   5         IT IS SO ORDERED.

                                   6

                                   7   Dated: February 3, 2020.

                                   8
                                                                                          WILLIAM ALSUP
                                   9                                                      UNITED STATES DISTRICT JUDGE
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   5
